DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claim 1, filed May 4, 2020, which are pending in this application.
Drawings
The drawings are objected to because the specification (filed May 4, 2020) discloses PIC 1-PIC 5 (bottom of p. 1 of the Specification), however it appears, that PIC 1-PIC 5 are no longer included in drawings and Examiner respectfully suggests amending the specification to delete language drawn to PIC 1-PIC 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference characters 1-6 (top of p. 3 of Specification filed May 4, 2020) do not appear in replacement drawings Figs. 1A, Fig. 1B, Fig. 2, Fig. 3a, Fig. 3B, Figs. 4, or Fig. 5).  Examiner respectfully suggests amending the drawings and the specification to include each structure and/or reference character.  For an appropriate example of how structures and/or references characters should be references in specification and labelled in the drawings, please see Stevenson (US 5509145).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities: Applicant’s arrangement of the specification (Specification filed May 4, 2020) does not follow the guidelines listed above.  For example, not all applicable section headings appear within the specification (for example there is no DETAILED DESCRIPTION OF THE INVENTION) and each of the section headings do not appear in upper case.  Examiner respectfully suggests referring to Stevenson (US 5509145) as a template.
Appropriate correction is required.
The use of the term “Velcro” (p. 2 of specification under section 5f, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “VELCRO® (hook and loop fastener)”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “an aperture formed along said upper edge a top the person's head….”  Due to the grammatical error, it is unclear as to where the aperture along the upper edge is formed.  Based on the specification, Examiner respectfully suggests amending to recites, “an aperture formed along said upper edge at a top the person's head….”
Claim 1 is indefinite as it recites, “an aperture formed along said upper edge at a top the person's head and positioned to receive an amount of hair or style of the person….”  It is unclear as to what is meant by the aperture receiving “style of the person”.  Based on the specification, Examiner has interpreted “style” to be referring to “hair style” and respectfully suggests Applicant amend to recite, “to receive an amount of hair or hair style of the person….”
Claim 1 is indefinite as it recites, “an adjuster (strap)”.  As “(strap)” is in parentheses, it is unclear if Applicant is claiming 1) an adjuster or a strap or 2) a strap adjustable strap” and respectfully suggest amending each instance to recite, “adjustable strap”.
Claim 1 is indefinite as it recites, “a snap adjuster affixed to a second section of said lower edge of said plurality of panels….”  As “a second section of said lower edge of said plurality of panels” was previously claimed within claim 1, in the currently limitation, it is unclear if “a second section” is referring to the same second section previously recited or to a different section.  Examiner respectfully suggests amending to recites, “a snap adjuster affixed to [[a]] the second section of said lower edge of said plurality of panels….”
Claim 1 is indefinite as it recites, “a snap adjuster affixed to [[a]] the second section of said lower edge of said plurality of panels configured to lock slide-able said adjustable strap therein….”  First it is unclear as to what structure “therein” is referring to as it may be the snap adjuster, the second section, the lower edge, or the plurality of panels.  Further, it is unclear as to what “slide-able” is referring to as it could mean the snap adjuster slidably locks or that the adjustable strap is slidable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites, “an aperture formed along said upper edge at a top the person's head….”  As such, Applicant has positively recited and claimed a human body part, because a top of the person’s head is actively being recited as having an aperture formed along within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "an aperture formed along said upper edge and configured to be at a top the person's head….”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson (US 5509145).
	Regarding claim 1, Stevenson discloses a hat (10) for a person's head (best seen in Fig. 2), said hat comprising: a plurality of panels (panels of 12, see col. 2, lines 58-61) affixed together (see col. 2, lines 58-61) to form a crown (12) having an upper edge (edge at 40) and a lower edge (16) suitable for securing the hat around the person's head (as the lower edge is the circumference of the head and has 32/34 extending from it); a bill (14) affixed to a first section (front half of 16 as seen on the right half in Fig. 6) of said lower edge of said plurality of panels; an aperture (40) formed along said upper edge (as the upper edge defines the boundaries of the aperture) at a top the person's head and positioned to receive an amount of hair or style of the person (best seen in Fig. 2); an adjuster (strap) (interpreted as adjustable strap 30 which is adjustable via ) affixed to a second section (rear half of 16 as seen on the left half in Fig. 6) of said lower edge of said plurality of panels; and a snap adjuster (36/38, as projections 36 snap into holes 38 which is known as a “snap back”) affixed to a second section of said lower edge of said plurality of panels (via strap 30) configured to lock slide-able said adjuster (strap) therein (as the 2 parts of strap 30 can slide relative to each other when unsnapped in order to snap at a better location), and for adjusting the hat size for the person's head (as disclosed in col. 3, lines 30-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are hats with openings for the wearer’s hair and adjustable straps.  For example, Lema (US 5933872) shows a hat with an aperture that  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HOW TO RESPOND TO THIS ACTION
What to Include in the Response
In response to this Action, Applicant may make amendments or corrections to the text of the specification, claims, or drawings to overcome any rejections or deficiencies explained herein. However, in correcting the application the Applicant should take care not to enter "new matter" into the application. This means that features, method steps, or other parts of the invention not disclosed by the Applicant in the specification and claims as originally presented cannot be added at this time, but the Applicant may rewrite portions of the presented material to bring his application into compliance with the Code of Federal Regulations.
Although Applicant may telephone the Examiner for questions or advice, the official reply to this action must be in writing. If Applicant feels that there are errors in the objections and rejections in this action, he must distinctly and specifically point out the supposed errors and must respond to every ground of objection and rejection. The Applicant must point out the patentable novelty that the claims present in view of the references cited or objections made. If amendments are made, he must show how the amendments avoid such references or objections.
Each section of an amendment document (Specification Amendments, Claim Amendments, Drawing Amendments, Remarks) must begin on a separate sheet. A new or corrected Abstract must also be on a separate sheet.

Amendments to the Specification


When sending a new clean specification, it is also necessary to:
A. Include a copy of the old specification with markings to indicate the deletions, insertions, and corrections that have been made (using strikeout to indicate words that have been deleted and underlining to indicate words that have been added);
B. Include a statement that the new specification includes no new matter that was not disclosed in the original specification. This statement must be accompanied by the following language:
"I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issued thereon."

Amendments to the Claims

Only Claims which are currently amended may include markings to show what changes are being made, by striking out words deleted and underlining words added; if any claim is canceled, you don’t have to re-write the text, just put (canceled) after its number.
If changes to a claim(s) are extensive, it should be canceled and rewritten as a completely new claim(s) without underlining. The numbering of the new claims should begin with the number next following the highest numbered claim existing in the application. When claims are canceled, remaining claims should not be renumbered. Also remember that the application filing fee covers up to 20 claims, up to 3 of which may be independent. If at any point in the prosecution the number of active (non-canceled) claims exceeds 20 total / 3 independent, it is necessary to send an additional fee for the additional claims (see enclosed fee list or www.uspto.gov). If claims are later canceled to reduce the number of claims, Applicant will not be entitled to a refund.

Exceptions to the Underlining/Strikeout Procedure
(1) For deletion of 5 characters or less, double brackets may be used, for example [[word]].


Amendments to the Drawings
Amendments to the drawings are made by presenting replacement sheet(s) that incorporate the desired changes; an explanation of the changes made must be presented in accompanying marks. In addition, a marked-up copy of the drawings showing changes made, for example in red ink, is useful but not required. Any replacement sheet must be labeled in the top margin as “Replacement Sheet,” and include all figures that previously appeared on that sheet, even if only one is being amended. (Any marked-up sheet must be labeled “Annotated Marked-Up Drawings”).
A paper presenting amendments and/or remarks must bear an original signature by all Applicants, or registered Patent Attorney or Agent.

When & Where to Respond

The address for response is:
               Patent & Trademark Office
               P.O. Box 1450
               Alexandria, VA 22313

A response to this action must be received within three months from the action mailing date, as noted on the cover page. However, this period may be extended to up to six months by filing a request with the appropriate fee under 37 CFR Section 1.136(a). The extension fees are in an enclosed fee schedule, or are available at www.uspto.gov. If no response has been received after 6 months, the application will be considered abandoned and will be removed from our files.

"I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: Commissioner of Patents and Trademarks, Washington, D.C. 20231, on ..."

Name of applicant, assignee, or Registered Representative____________________________________
Signature_________________________________________
Date______________________________________________

Fax Response
The Office is able to accept some types of papers by Fax, including amendments and remarks in response to an Office letter. The Fax number is given in the Office letter. Be sure to keep the original copies with original signatures on file for as long as the patent is valid. If a fee is due, you may pay the fee by a major credit card (American Express, Discover, Master Card, Visa) using form PTO-2038. Formal drawings cannot be accepted by Fax.

In order to match the response with the file, it should clearly indicate on the front page the inventor’s name, application serial number, Art Unit number, date application was filed, title of invention, and a brief statement of the purpose of the paper or what it is in response to. 

Assistance
The phone number of the specific Examiner handling this application is given in this letter. You may phone the Examiner for information regarding the status of the application, as well as to ask questions or make comments concerning the technical merits of the application. 

The Patent Office also maintains a Pro Se Assistance program which provides consolidated access to educational information addressing common questions received from applicants at various stages of the patent examination process.
Email: innovationdevelopment@uspto.gov


Internet Access
Visit the USPTO web site at http://www.uspto.gov and Pro Se Assistance at https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program?MURL=prosepatents






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732